Citation Nr: 0310159	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased rating for complete 
(third degree) heart block, currently evaluated as 30 percent 
disabling, to include the issue of whether a rating in excess 
of 10 percent is warranted from March 1999 to July 1999; and 
whether a compensable evaluation is warranted prior to March 
1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1955 to June 1959.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted service connection 
for the veteran's cardiac disability and assigned an initial 
noncompensable evaluation, effective in December 1997, and 
assigned an initial evaluation of 30 percent, effective July 
14 1999.  The Board remanded the claim in March 2001.  By a 
May 2002 rating decision, issued to the veteran in early June 
2002, the RO increased the assigned initial evaluation to 10 
percent, effective March 21, 1999, through July 13, 1999, 
with the veteran's disability evaluation remaining at 30 
percent July 14, 1999 and thereafter.  The claim now returns 
for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The medical evidence establishes that the veteran has had 
a cardiac conduction defect, for which a diagnosis of 
complete (3rd degree) heart block has been continuously 
assigned for many years, including prior to and since a 
December 1997 claim for benefits. 

3.  The veteran was awarded service connection for third 
degree complete heart block in a March 1999 Board decision, 
which was made effective from December 1997, by an August 
1999 rating action.  

4.  On cardiac stress exercise examination in March 1997, the 
veteran became dyspneic at 11 METs.  

5.  Exercise stress examination conducted in February 2002 
disclosed that the veteran's cardiac disorders became 
symptomatic at 7.4 METs.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for 
complete heart block from December 15, 1997 to July 14, 1999 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7015, (as in 
effect prior to and since January 12, 1998).

2.  The criteria for an initial evaluation in excess of 30 
percent for complete heart block are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7015 (as in effect prior to and since 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In a January 2000 statement of the case (SOC), the RO advised 
the veteran of the provisions of 38 C.F.R. § 4.104, the 
regulation governing the evaluation of diseases of the heart, 
and, in particular, provided the criteria for each schedular 
evaluation available under Diagnostic Code 7005, as effective 
from January 12, 1998.

Following enactment of the VCAA in November 2000, the Board 
reviewed the claim in March 2001.  The veteran was initially 
notified of the enactment of the VCAA by the Board's March 
2001 remand.  The Board's remand also advised the veteran 
that he was entitled to be evaluated under either the old or 
the new criteria, whichever was more favorable, with the new 
criteria being effective from January 12, 1998.  

By a letter issued in July 2001, the RO advised the veteran 
of the enactment of the VCAA, advised the veteran of the 
specific issue in his case, advised the veteran of his 
responsibility to identify evidence, and advised the veteran 
as to the actions VA would take to assist him in developing 
his claim.  Thereafter, the veteran provided identification 
of clinical records VA should obtain, and September 2001 
letters issued by the RO establish that the RO requested 
information from each provider identified by the veteran.

In a May 2002 supplemental statement of the case (SSOC), the 
RO again provided the veteran with notice of the enactment of 
the VCAA, and provided the veteran with revised regulations 
implementing the VCAA, including the complete text of the 
revised regulations at 38 C.F.R. § 3.159, with the provisions 
describing the general notice and duty to assist provisions 
of the Act.  The RO also provided the veteran with both the 
old criteria, as in effect prior to January 12, 1998, and the 
new criteria, effective from January 12, 1998, for evaluation 
of disability under Diagnostic Codes 7005 and 7015.  The 
veteran disagreed with and continued his appeal of the 
initial evaluations assigned for his service-connected 
disability.  By a SSOC issued in February 2003, the RO 
advised the veteran of the additional evidence obtained since 
the previous SSOC. 

In addition to the foregoing, the record shows the veteran 
has been afforded VA examinations, in July 1999, November 
1999, and January 2003.  Further, VA treatment notes from 
April 1999 to October 2002 have been associated with the 
claims file.  Thus, given the collective actions of the Board 
and RO, as detailed above, the Board finds the provisions of 
the VCAA have been met in this case.  Accordingly the Board 
may proceed to a decision.  

Factual background

By a statement submitted in December 1997, the veteran sought 
service connection for a cardiac disorder which was diagnosed 
during his service.  The RO, in a February 1998 rating 
decision, denied that claim.  This was appealed.  In a March 
1999 Board decision, service connection was granted.  This 
decision was put into effect by an August 1999 rating action, 
which assigned an initial noncompensable evaluation for that 
disability from December 15, 1997 through July 13, 1999.  An 
evaluation of 30 percent was assigned from July 14, 1999 and 
thereafter.

Records received from W.K.L., M.D., dated in 1995, reflect 
that the veteran was treated for chronic heart block, 
asymptomatic, with secondary chronic bradycardia.  The 
records reflect that the veteran had been advised to have a 
pacemaker implanted, but he declined that treatment.  A 
transesophageal echocardiogram disclosed significant prolapse 
of the posterior leaflet of the mitral valve with moderate 
mitral insufficiency.  

A Bruce protocol exercise stress test conducted in March 1997 
for 9.5 minutes disclosed that the veteran was able to 
exercise to a maximum workload of 11 METs without chest pain.  
The test was limited by dyspnea.  One MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 
2 (2002).

VA outpatient clinical notes dated in May 1999 reflect that 
the veteran was complaining of intermittent chest pain for 
the past 24 hours.  He denied edema.  He admitted shortness 
of breath at times.  The examiner noted that the veteran did 
not seem to understand the seriousness of his cardiac 
disorder.

VA clinical records stated in July 1999 reflects that an 
anticoagulation medication was initiated.  There was a 
probable fibroelastoma in the left ventricle outflow and 
there was advanced mitral insufficiency, for which the 
physician felt surgical valve replacement would be needed in 
the near future.  Therefore it was determined that surgery 
for the fibroelastoma should be delayed if possible until 
surgery for the mitral problem was justified and both could 
be done at the same time.  In the meantime, anticoagulation 
was recommended.  VA clinical records through October 2002 
reflect that the veteran continued to be maintained on 
medication.

July 1999 VA examination reflects that the veteran reported 
having noticed chest pain beginning about two months earlier.  
He had mild sharp pain and then a stronger dull pain that 
lasted about three minutes.  He reported having shortness of 
breath but denied syncope, dizziness, or pedal edema.  The 
veteran stated he did his own cooking and cleaning and was 
able to walk about two miles or climb three flights of 
stairs.  His METs level was estimated to be about 6 or 7.  
There was a grade 1/6 holosystolic murmur.  The apical pulse 
was 42.  The dorsalis pedis and posterior tibial pulses were 
to 2+ bilaterally.  There was no peripheral edema.  The 
examiner noted that an echocardiogram conducted in April 1999 
revealed a normal ejection fraction.  A treadmill stress test 
was initially ordered but was canceled because it was felt 
that this was contraindicated by the veteran's mitral 
regurgitation and benign fibroblastoma.  An EKG 
(electrocardiogram) disclosed A-V (auriculoventricular or 
atrioventricular) dissociation with junctional escape 
mechanism.  

A VA medical statement dated an October 1999 reflects that 
the veteran was admitted for VA hospitalization in early May 
1999 to evaluate chest pain.  A Persantine thallium test was 
attempted but was only partially completed because complete 
heart block is a contra-indication for stress testing.  The 
physician also stated that the veteran had undergone an 
esophageal echocardiogram which revealed a probable 
fibroeslastoma in the left ventricle and advanced mitral 
insufficiency, both of which might require surgical 
intervention.

The report of a November 1999 VA examination reflects that 
the veteran reported he was having chest pain 2 or 3 times a 
week.  The pain was dull and usually lasted an hour or an 
hour and a half.  The veteran reported that he did not like 
to take nitroglycerin pills or use nitroglycerin patches 
because those would give him a headache.  His lungs were 
clear.  There was a grade 1/6 systolic murmur.  The apical 
pulse was 44.  There was no peripheral edema.  The examiner 
concluded that the veteran had asymptomatic complete heart 
block, and chest pain.

The December 1999 report of an echocardiogram reflects that 
the left ventricle was at the upper limits of normal to 
mildly enlarged, and measured 5.9 cm in diastole.  No left 
ventricular hypertrophy was noted.  The left ventricular 
ejection fraction was estimated at 60 percent.  There was 
mild tricuspid regurgitation.

Clinical records from St. Francis Medical Center dated in 
July 2001 reflect that the veteran was seen on emergency 
basis after complaining of chest pain.  On EKG, there was 
sinus rhythm with A-V dissociation, diagnosed as second 
degree heart block.  

July 2002 VA outpatient records reflect that the veteran 
complained of weakness and tiredness, snoring at night, and 
gasping for breath.  The physician again noted that the 
veteran had been advised to have a pacemaker but declined 
that treatment.  

VA examination conducted in January 2003 disclosed that the 
veteran had complete heart block which was relatively 
asymptomatic.  It was noted that in the past the veteran did 
not exert himself beyond driving his truck and now has a 
subjective MET level of about 4.  The examiner concluded that 
the veteran had complete heart block, mitral valve prolapse, 
normal left ventricular function, with an ejection fraction 
of .7 to .75, and mild pulmonary hypertension.  Exercise 
stress testing, using the Naughton protocol, disclosed that 
the veteran was able to exercise to 7.4 METs, adjusted for 
age and sex.  At a point about 14 minutes into the 
examination, he began experiencing left chest pain with 
transient ventricular bigemini.  EKG disclosed A-V 
dissociation and complete heart block.  The clinical notes 
indicated that the veteran might be agreeable to having a 
pacemaker.


Analysis

The Board observes that the criteria for evaluating heart 
disease were substantially changed beginning January 12, 
1998.  Since the veteran's claim was initially filed in 
November 1997, and received by the RO on December 15, 1997, 
his disability must be evaluated under both the old and the 
new criteria.  

The relevant criteria for evaluating the veteran's disability 
prior to January 1998 provided that incomplete 
auriculoventricular block without syncope or need for 
medicinal control after more than one year was assigned a 
non-compensable evaluation.  38 C.F.R. § 4.104; DC 7015 
(1997).  Incomplete auriculoventricular block, without 
syncope but occasionally symptomatic, warranted a 10 percent 
evaluation.  A 30 percent evaluation was warranted where 
there was evidence of a complete auriculoventricular block 
without syncope, or where a pacemaker had been inserted.  A 
60 percent evaluation, under those same laws and regulations, 
required evidence of a complete auriculoventricular block, 
with Stokes-Adams attacks several times a year despite the 
use of medication or management of the heart block by a 
pacemaker.  38 C.F.R. Part 4, Code 7015 (effective prior to 
January 12, 1998).  The Board notes that the term 
"auriculoventricular" is the former terminology for 
"atrioventricular."

Revised criteria effective from January 12, 1998 provide that 
a when a workload of 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication is required, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.104, DC 7015.  A 30 percent 
evaluation is warranted where a workload of greater than 5 
METs, but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation requires that there be more than one episode of 
acute congestive heart failure in the past year, or a 
workload of greater than 3 METs, but not greater than 5 METs, 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Id.

On stress exercise examination in March 1997, the veteran 
became dyspneic at 11 METs.  The Board notes that the 
clinical records do not state whether that dyspnea was 
related to the veteran's complete heart block or to some 
other diagnosed cardiac disorder.  The board further notes 
that, under the current criteria, a maximum workload of 11 
METs would not entitle the veteran to a compensable 
evaluation under the new criteria for DC 7015.  However, when 
the veteran submitted his claim in December 1997, the old 
criteria were applicable.  Those criteria provided that a 30 
percent evaluation was warranted for complete heart block, 
without syncope.  In this case, the veteran submitted his 
claim prior to January 1998, and he is entitled to an 
evaluation under the old criteria, not just prior to the 
effective date of the new criteria, but for any portion of 
the initial evaluation where the old criteria are more 
favorable to the veteran than the new criteria.  

In this case, the medical evidence is replete with 
confirmation that the veteran's cardiac arrhythmia was 
diagnosed as "complete" heart block, not incomplete heart 
block.  Because that is the medical diagnosis assigned, the 
veteran is entitled to a 30 percent evaluation from the date 
of his application for benefits for complete heart block.  
That application was submitted on December 15, 1997.  Thus, 
an increased initial evaluation to 30 percent is warranted 
from December 15, 1997 through July 13, 1999.  

The Board has therefore considered whether the veteran is 
entitled to an evaluation in excess of 30 percent at any time 
during the appeal period.  In this regard, there is no 
medical evidence or lay testimony that the veteran manifested 
any Stokes-Adams attacks during the pendency of this claim, 
or that he has had a pacemaker inserted, so as to meet the 
"old" criteria for a rating in excess of 30 percent under 
DC 7015.  Likewise, he has consistently demonstrated a 
maximal workload greater than 5 METs during the appeal 
period, such that he does not meet the new criteria for an 
evaluation in excess of 30 percent under DC 7015.  

The Board notes the veteran's contention that his service-
connected complete heart block is becoming worse.  The 
clinical evidence does, in fact, reflect that the veteran's 
exercise capacity has dropped from 11 METs to approximately 7 
METs.  Nevertheless, that reduced exercise capacity does not 
entitle him to an evaluation in excess of 30 percent, under 
any version of the applicable diagnostic codes.  The evidence 
is not in equipoise to warrant an evaluation in excess of 30 
percent, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable evaluation.  


ORDER

An increased evaluation to 30 percent for complete third 
degree heart block is granted for the period prior to July 
1999, subject to laws and regulations governing the payment 
of monetary benefits.  

An increased evaluation in excess of 30 percent for complete 
third degree heart block is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

